Citation Nr: 0829123	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-31 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for polycystic 
kidney disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1947 to 
April 1950, October 1950 to October 1951 and October 1954 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned Veterans Law 
Judge at a June 2007 hearing held at the RO.  A transcript of 
the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	An August 1990 Board decision denied the veteran's claim 
of entitlement to service connection for polycystic kidney 
disease.  The veteran was notified of his appellate 
rights, but did not appeal the Board's decision.

2.	Evidence received since the August 1990 Board decision is 
cumulative of the evidence of record at the time of the 
August 1990 denial and does not relate to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for polycystic kidney disease.


CONCLUSIONS OF LAW

1.	The August 1990 Board decision which denied the veteran's 
claim of entitlement to service connection for polycystic 
kidney disease is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2007).

2.	Evidence received since the August 1990 Board decision in 
connection with veteran's claim of entitlement to service 
connection for polycystic kidney disease is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.     § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the veteran with all necessary and proper VCAA 
notice.  In this regard, a December 2005 letter notified the 
veteran of the evidence and information necessary to 
establish entitlement to his underlying service connection 
claim.  In addition, the December 2005 letter informed the 
veteran of the basis for the previous denial.  The December 
2005 letter also provided appropriate notice regarding what 
constitutes new and material evidence and specifically 
informed him what evidence and information was necessary to 
reopen his claim.  This letter advised the veteran of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that the there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The veteran's service treatment records 
are associated with the claims folder, as well as a private 
medical statement submitted by the veteran.  The veteran has 
not identified any additional evidence that should be 
obtained prior to a decision.  As such, the Board finds that 
VA's duty to further assist the veteran in locating 
additional records has been satisfied.

Analysis

Generally, an unappealed Board denial is final under 38 
U.S.C.A. § 7104(b), and the claim may only be reopened 
through the receipt of 'new and material' evidence.  See also 
38 C.F.R. § 20.1100 (2007).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim was received in 
December 2002, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

In an August 1990 Board decision, the veteran's claim of 
service connection for polycystic kidney disease was denied 
on the basis that the claimed disability was hereditary and 
therefore not etiologically related to his active service.  
The veteran was notified of his appellate rights, but did not 
initiate an appeal of the decision; therefore, the Board's 
August 1990 decision is final.  38 U.S.C.A. § 7104(b); 
38 C.F.R. § 20.1100.

In December 2002, the veteran submitted a statement asserting 
that service connection for polycystic kidney disease was 
previously erroneously denied.  The Board observes that, 
following the veteran's claim to reopen, the RO found newly 
submitted evidence was new and material.  See September 2006 
statement of the case.  Although the RO has reopened the 
veteran's previously disallowed claim, the Board is not bound 
by such decision.  The preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Evidence received prior to the August 1990 Board decision 
included service treatment records, a November 1987 VA 
examination and private treatment records.  According to the 
August 1990 Board decision, the veteran's claim for service 
connection was denied because the veteran's polycystic kidney 
disease is hereditary and therefore is not etiologically 
related to his active service.  Specifically, the Board found 
that polycystic kidney disease is a congenital or 
developmental defect for which a grant of service connection 
may not be granted.

New evidence received since the August 1990 Board decision 
includes a statement from the veteran, an excerpt from the 
Fall 2002 issue of PKD Magazine and a statement from Dr. 
Reid, a private physician.  Dr. Reid's statement notes that 
the veteran's diagnosis of polycystic kidney disease at age 
50 was likely diagnosed "long after the cysts began growing 
in the kidneys."  Dr. Reid goes on to describe cases of 
"spontaneous mutation" in which polycystic kidney disease 
is not hereditary.  The PKD Magazine excerpt indicates that 
such "spontaneous mutation" is responsible for 
approximately 15 percent of all cases of polycystic kidney 
disease.  The Board observes, however, that neither Dr. Reid 
statement nor the excerpt from PKD Magazine state 
specifically that "spontaneous mutation" is responsible for 
the veteran's polycystic kidney disease, as opposed to 
heredity.  In addition, the Board notes that there is no 
comment or opinion regarding any relationship between his 
current condition and active service.

After careful review, the Board concludes that newly received 
evidence is cumulative of the record prior to the August 1990 
Board decision.  As noted above, neither the PKD Magazine 
excerpt nor the statement by Dr. Reid indicate that 
"spontaneous mutation" is responsible for polycystic kidney 
disease specifically in the veteran's case.  Thus, the Board 
finds that the newly submitted evidence does not raise a 
reasonable possibly of substantiating the veteran's claim of 
service connection for polycystic kidney disease.  As such, 
the veteran's appeal must be denied.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for polycystic kidney disease has not been 
submitted.  The appeal is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


